COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER ON APPELLANT’S
                            MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Ivan Villarreal v. Texas Southern University; Dannye Holley, in his
                          Individual & Official Capacities; Edward Maldonado (A/K/A SpearIt),
                          in his Individual & Personal Capacities; Gabriel Aitsebaomo, in his
                          Individual & Personal Capacities

Appellate case number:    01-17-00867-CV

Trial court case number: 2016-64945

Trial court:              164th District Court of Harris County

Date motion filed:        February 14, 2019

Party filing motion:      Appellees, Texas Southern University; Dannye Holley, in his
                          Individual & Official Capacities; Edward Maldonado (A/K/A SpearIt),
                          in his Individual & Personal Capacities; Gabriel Aitsebaomo, in his
                          Individual & Personal Capacities

       It is ordered that the motion for rehearing en banc is DENIED.


Judge’s signature: /s/ ___Richard Hightower___________________________________
                        Acting Individually  Acting for the Court

En banc court consists of: Chief Justice Radack and Justices Keyes, Higley, Lloyd, Goodman,
Hightower, and Countiss.

Justices Kelly and Landau not sitting.

Date: April 25, 2019